Citation Nr: 1620112	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  14-14 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to October 1983. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2012 rating decision.

In the June 2012 rating decision, the RO, inter alia, denied the Veteran's claim for service connection for vertigo.  A notice of disagreement (NOD) was filed in January 2013.  The RO issued a statement of the case (SOC) in April 2014, and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) later in April 2014.  

In August 2015, the Board remanded both the above issue and the question of the Veteran's entitlement to service connection for a low back disability.  Inasmuch as a March 2016 rating decision issued by the Appeals Management Center (AMC) granted service connection for lumbar anterolisthesis at (L4-5) and lumbar spondylosis, the issue of service connection for a low back disability is no longer before the Board.  Prior to the Veteran's case being returned to the Board, the AMC issued a supplemental statement of the case (SSOC) in March 2016 as well.  

On his VA Form 9, the Veteran requested a Board video conference hearing before a Veterans Law Judge (VLJ).  In May 2015, the Veteran testified during such hearing before the undersigned VLJ, and a transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether new and material evidence to reopen a claim for service connection for sleep apnea has been raised by the medical records submitted by the Veteran on April 19, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although the Veteran has testified as to dizziness in service, no vertigo was shown in service or for several years thereafter; there is no competent, credible, and probative evidence indicating that there exists a medical relationship, or nexus, between current vertigo and service; and the only competent, probative opinion evidence to address the etiology of current vertigo disability weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23.353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service (or, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a May 2011 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for vertigo, what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, post-service private and VA treatment records, and the reports of VA examinations and medical opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required.  

The Board notes, in particular, that the October 2015 examination is adequate for adjudication of the claim for service connection for vertigo.  Those reports document the examiner's interview with the Veteran, review of the record, and full examination results, all of which provided the basis for the opinions expressed therein.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that his vertigo began in service, when he asserts that he first had feelings of dizziness.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Considering the evidence or record in light of governing legal authority, the Board finds that the claim for service connection must be denied.  The Veteran has a current disability, inasmuch as the October 2015 VA examination confirmed a diagnosis of benign paroxysmal positional vertigo.  However, the weight of the evidence indicates that there is no medical relationship between such disability and the Veteran's service, and no in-service incurrence of disease or injury.  

The Veteran's service treatment records contain no documents indicating treatment for dizziness or vertigo.  Rather, the Veteran denied any history of dizziness in medical histories that he completed in April 1959, June 1973, November 1974, July 1975, May 1977, August 1978, and in his September 1983 separation medical history.  While the lack of documentation of treatment for dizziness or vertigo is not in and of itself demonstrative of no injury or illness in service, the Board does not find the Veteran credible due to the fact that, up until his retirement from the Navy the Veteran denied any history of dizziness in service.  

Moreover, there is no competent, credible, and probative evidence suggesting that there exists a medical relationship, or nexus, between the Veteran's current vertigo and service.  The October 2015 examiner opined that the Veteran's vertigo was less likely than not incurred in or caused by service.  In support, the examiner noted that the Veteran was not diagnosed with vertigo until 2005, more than 20 years after he retired.  The examiner further noted that:

[r]eview of medical literature notes that benign paroxysmal positional vertigo is a disorder arising in the inner ear, with symptoms of positional vertigo or a spinning sensation caused by changes in the position of the head and is the most common cause of the symptoms of vertigo, and caused by within the labyrinth of the inner ear lie collections of calcium crystals known as otoconia or otoliths., where the otoconia are dislodged from their usual position within the utricle, and migrate over time into one of the semicircular canals (the posterior canal is most commonly affected due to its anatomical position and when the head is reoriented relative to gravity, the gravity-dependent movement of the heavier otoconial debris within the affected semicircular canal causes abnormal endolymph fluid displacement and a resultant sensation of vertigo. Given the reported history provided by the veteran, review of available medical records do not note any documentation of any complaints of dizziness during service until Dr. W.'s note stating of having vertigo since 2005. Given the paucity of any evidence of dizziness during service, his benign paroxysmal positional vertigo is less likely as not incurred in or caused by the claimed inservice injury, event or illness.

Examination report at p. 4.  As such, on the question of whether there exists a medical nexus between current vertigo and service, the only actual medical opinion on this point weighs against the claim.  The Board finds that the opinion by the October 2015 VA examiner, which was based on consideration of the Veteran's documented history and assertions, and supported by stated rationale, constitute probative evidence on the question of medical nexus.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding generally that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that the weight to be attached to medical opinions is within the province of the Board).  Notably, no contrary medical opinion-one that, in fact, establishes a medical nexus between current vertigo and service-has been presented or identified.  

To the extent the Veteran attempts to assert the existence of a medical nexus between his vertigo and his military service, such attempt must fail.  Simply stated, the Veteran is not competent to address such a matter.  He has not demonstrated that he has any education, training or expertise to discuss the etiology of such a disability and is, thus, a layperson in this regard.  See 38 C.F.R. § 3.159(a)(1).  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current vertigo is etiologically-related to his military service-the matter upon which this claims turns-is  not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the Veteran's assertions in this regard have no probative value. 

Also, the passage of many years between discharge from active service and medical documentation of a claimed disability (i.e., more than twenty years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, the lack of any evidence of a vertigo at service discharge which has continued to the present day tends to preponderate against awarding service connection on the basis of continued and persistent symptomology.  See 38 C.F.R. § 3.303(b).  To whatever extent that the Veteran may have asserted, or alluded to experiencing, continuity of vertigo since service (see October 2015 Board testimony), the Board does not find him credible, as such assertions are in conflict with his private medical records and the medical histories he completed in service.  

For all the foregoing reasons, the Board finds that the claim for service connection for vertigo must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for vertigo is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


